     Case: 1:17-cv-00528 Document #: 263 Filed: 07/22/20 Page 1 of 9 PageID #:3246




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GREG COLEMAN,                                     )
                                                  )
                               Plaintiff,         )   1:17-cv-00528
                                                  )
                         v.                       )
                                                  )   Judge Gary Feinerman
RANDY PFISTER, sued in his individual             )
capacity; GHALIAH OBAISI, Independent             )
Executor and substituted as a party defendant for )
Saleh Obaisi, M.D.; WEXFORD HEALTH                )
SOURCES, INC.; JERMIAGH DALY, sued in )
his individual capacity; NICHOLAS LAMB,           )
sued in his individual capacity; KENNETH          )
HARRIS, sued in his individual capacity;          )
RICARDO TEJEDA, sued in his individual            )
capacity; NOEL ACOSTA, sued in his                )
individual capacity; and JOHN DOES, currently )
unknown employees of the Illinois Department      )
of Corrections or Wexford Health Sources, Inc., )
                                                  )
Defendants.                                       )

                 JOINT STATUS REPORT REGARDING SETTLEMENT

        Pursuant to the Court’s July 17, 2020 Minute Entry (ECF No. 262), Plaintiff Greg

Coleman, Defendants Randy Pfister, Jermiagh Daly, Nicholas Lamb, Kenneth Harris, Ricardo

Tejeda, and Noel Acosta (the “IDOC Defendants”), and Defendants Wexford Health Sources,

Inc. (“Wexford”) and Ghaliah Obaisi (collectively with Wexford, the “Wexford Defendants”)

hereby submit this Joint Status Report Regarding Settlement.

I.      Settlement of Plaintiff’s Claims Against the IDOC Defendants

        Joint Statement by Plaintiff and the IDOC Defendants: On July 8, 2020, Plaintiff and the

IDOC Defendants agreed on a settlement amount to resolve Plaintiff’s claims against the IDOC

Defendants. Counsel for Plaintiff and counsel for the IDOC Defendants have exchanged drafts

and discussed the written settlement agreement by phone. Counsel for Plaintiff sent counsel for
      Case: 1:17-cv-00528 Document #: 263 Filed: 07/22/20 Page 2 of 9 PageID #:3247




the IDOC Defendants a revised draft of the written settlement agreement on July 21, 2020;

counsel for the IDOC Defendants is considering that draft. Counsel for Plaintiff and counsel for

the IDOC Defendants believe that they are making progress and are close to agreeing on the

form of the written settlement agreement.

         Finally, to date, the parties have not been able to find Plaintiff’s social security number,

which counsel for the IDOC Defendants states is needed to process the payment of the settlement

amount to Plaintiff. The parties are working to resolve this issue.

II.      Settlement of Plaintiff’s Claims Against the Wexford Defendants

         Plaintiff’s Statement: On June 26, 2020, Plaintiff and the Wexford Defendants agreed on

a settlement amount to resolve Plaintiff’s claims against the Wexford Defendants. On July 1,

2020, counsel for Plaintiff and counsel for the Wexford Defendants agreed on the form of a

written settlement agreement. On that same day, the Wexford Defendants signed the written

settlement agreement, and Plaintiff’s counsel sent the written settlement agreement to Plaintiff.

         Thereafter, Plaintiff’s counsel became aware of an issue with respect to the terms in the

written settlement agreement concerning the method of payment. Specifically, while the written

settlement agreement reflects that the Wexford Defendants are to provide Plaintiff’s counsel with

a single check made out to Plaintiff, Cook County Jail—the facility where Plaintiff currently is

incarcerated—allows inmates to deposit into their trust accounts only cashier’s checks, and any

such cashier’s check cannot exceed $1,000. Plaintiff’s counsel asked Cook County Jail to make

an exception to this practice, but Cook County Jail refused to do so.

         Plaintiff’s counsel explained these issues to counsel for the Wexford Defendants, and

Plaintiff’s counsel proposed that the Wexford Defendants pay the settlement amount through a

number of cashier’s checks—this would resolve both the requirement for a cashier’s check and

the $1,000 cap. Although Plaintiff made this proposal on July 16, 2020, and followed up on July


                                                  2
   Case: 1:17-cv-00528 Document #: 263 Filed: 07/22/20 Page 3 of 9 PageID #:3248




17 and July 21, 2020, to date, the Wexford Defendants have not responded if they will agree to

do so. This should be an easy fix so Plaintiff does not understand why the Wexford Defendants

will not agree, let alone even respond

        The written settlement agreement is not effective on its face until Plaintiff provides the

Wexford Defendants with an executed copy of the written settlement agreement; Plaintiff cannot

do so until the payment issues have been resolved.

        Plaintiff respectfully requests the Court’s assistance in resolving this issue.

        The Wexford Defendants’ Statement: The Wexford Defendants are in agreement with

the Plaintiff that this matter has fully settled. Moreover, the Wexford Defendants will uphold

their end of the obligation as expressed in the Settlement Agreement, already executed by the

Wexford Defendants. That obligation, as Plaintiff notes, is to furnish a single check directed to

the Plaintiff. The Wexford Defendants inquired as to Plaintiff’s social security number in order

to issue him the check. The Plaintiff was unable to provide his social security number, and the

Wexford Defendants are unaware if the Plaintiff has made any attempt to acquire his social

security number. The Wexford Defendants were not informed that the Plaintiff does not have his

social security number until after the parties agreed to the terms of the Agreement, after the

Wexford Defendants executed the Agreement, and after they furnished the agreement to the

Plaintiff for signature.

        Plaintiff’s recent demand that the Wexford Defendants provide ten (10) cashier’s checks

is unreasonable and is not contemplated in the agreed-to settlement agreement.

        The Wexford Defendants propose that Plaintiff’s counsel’s firm – Jenner & Block LLP –

provide its Tax Identification number, so that the Wexford Defendants may issue a single check




                                                  3
   Case: 1:17-cv-00528 Document #: 263 Filed: 07/22/20 Page 4 of 9 PageID #:3249




addressed to both Plaintiff and his counsel. Plaintiff’s counsel may hold the check in escrow and

reimburse the Plaintiff from this account as appropriate.

       Plaintiff’s Response: Plaintiff does not agree that this matter is fully settled. While

counsel for the parties agreed on the form of a written settlement agreement, there is no effective

settlement until Plaintiff delivers an executed copy of the written settlement agreement to the

Wexford Defendants. The Wexford Defendants do not—and indeed cannot—dispute this point.

As noted above, Plaintiff cannot provide an executed copy of the written settlement agreement

until the payment issues are resolved.

       On the morning that this Joint Status Report was due—after not responding for nearly a

week—the Wexford Defendants rejected Plaintiff’s proposal that the Wexford Defendants make

the settlement payment by cashier’s checks. First, the Wexford Defendants claim that paying

through cashier’s checks is “unreasonable,” but they have never provided any basis for this

contention.   Wexford is a large, private corporation that must have the ability to procure

cashier’s checks. Second, the Wexford Defendants claim that payment by cashier’s checks is not

“contemplated” by the form of the written settlement agreement, but then go on to propose a

different method of payment that also is not contemplated by the form of the written settlement

agreement.

       The Wexford Defendants’ proposal is to have Jenner & Block LLP act as a bank in this

matter, notwithstanding that Jenner & Block’s attorneys were appointed in this matter on a pro

bono basis. Jenner & Block, not being a plaintiff’s contingency fee firm, generally does not do

this for any of its clients. To do so requires special management approval, and entails a number

of financial risks for Jenner & Block. If the Wexford Defendants want this matter settled, they

should make the payment in a manner that is acceptable to Plaintiff.




                                                 4
   Case: 1:17-cv-00528 Document #: 263 Filed: 07/22/20 Page 5 of 9 PageID #:3250




       Wexford Defendants’ Reply:

       Plaintiff’s position that the matter is not fully settled is incorrect and contrary to

established law. Whether a settlement contract is binding, even if directed toward a purely

federal claim, is an issue governed by the law of the state in which the parties executed the

contract. See Lynch, Inc. v. SamataMason Inc.¸279 F.3d 487, 489 (7th Cir. 2002). Accordingly,

Illinois law applies to determine whether the parties entered into a binding and enforceable

contract.

       Oral settlement agreements are enforceable under Illinois law if “there is clearly an offer

and acceptance of the compromise and a meeting of the minds as to the terms of the agreement.”

Wilson v. Wilson, 46 F.3d 660, 600 (7th Cir. 1994)(quoting Brewer v. National R.R. Passenger

Corp., 628 N.E.2d 331, 335 (Ill. App. Ct. 1993)). The essential terms must be “definite and

certain” so that a court can ascertain the parties’ agreement from the stated terms and provisions.

Quinlan v. Stouffe, 823 N.E.2d 597, 603 (Ill. App. Ct. 2005). The agreement must be sufficiently

definite with respect to all material terms. Id. at 1061. Material terms are sufficiently definite

when they enable a court to ascertain the agreement between the parties. See Beverly v. Abbott

Labs., 817 F.3d 328, 333 (7th Cir. 2016). “Illinois follows the objective theory of intent whereby

the written records of the parties' actions—rather than their subjective mental processes—drive

the inquiry.” Id.

       Moreover, in Tidwell v. Asselmeier, 3:16-cv-00041-SMY (S.D. Ill.), the Plaintiff,

Cleother Tidwell, and Wexford Health Sources, Inc. came to an oral settlement agreement. The

Plaintiff then tried to back out of the agreement after the material terms were presented to him

and agreed to. Magistrate Judge Williams issued a Report and Recommendation (R&R)

upholding the Agreement, and finding the essential terms of the agreement were “definite and




                                                5
   Case: 1:17-cv-00528 Document #: 263 Filed: 07/22/20 Page 6 of 9 PageID #:3251




certain.” See Tidwell, 16-41, ECF No. 269, p. 5. This R&R was upheld and enforced by the

District Judge, Staci M. Yandle.     Id. at ECF No. 271.       Like in Tidwell, the Parties here

memorialized the settlement agreement – which the Plaintiff cannot realistically dispute since the

Release language was affirmatively agreed upon. There was no agreement to issue ten cashier’s

checks at unspecified times in the Release.         In Tidwell, that court enforced the Parties’

Agreement even though the Parties only had an oral agreement – here, the Agreement is even

memorialized in writing and agreed to by all counsel, lending even further support to the

Wexford Defendants’ position.

       In the instant case, the Parties affirmatively agreed on the Release language, specifically

calling for one check to be issued to the Plaintiff. The Wexford Defendants have offered to issue

the check directly to Plaintiff’s counsel’s firm – with receipt of its Tax Identification No. – in

order to ensure that the check enters his hands. This is because the Plaintiff cannot provide his

social security number to process payment directly to him. Plaintiff unreasonably asks the

Wexford Defendants to complete the tedious task of issuing ten (10) cashier’s checks at

unspecified times. This not only is a burden, it will bring up serious logistical issues and likely

create conflict or confusion down the road. For instance, Plaintiff may dispute that he did not

receive one or more checks, likely to cause additional, future court intervention. After all, the

Release, in paragraph 10, clearly states, in pertinent part, that “[n]o promise has been made to

pay or give Plaintiff or the Wexford Defendants any greater or further consideration other than as

stated in this Release.” The Wexford Defendants will provide the Court with the Release (under

seal) if the Court so requests, in accordance with paragraph 15 of the Release’s confidentiality

requirement. Plaintiff had the opportunity to object to language in the Release before it was

agreed to, but did not do so. Therefore, the simple solution is to issue the single check to the




                                                6
   Case: 1:17-cv-00528 Document #: 263 Filed: 07/22/20 Page 7 of 9 PageID #:3252




Plaintiff’s attorneys, and they will provide their client the money in the manner they see fit. If

the Plaintiff’s counsel sees that issuing ten cashier’s checks is a simple task, then they certainly

will have no trouble doing so.

        Perhaps most importantly, the Plaintiff in Tidwell argued that providing his social

security number was not contemplated at the time the Parties were negotiating the settlement

agreement and release. Tidwell, ECF No. 269, p. 7. Indeed, he claimed that he did not have his

social security number, just as the Plaintiff in the instant case states. Id. The Court found that

the requirement to provide a social security number is not a material term. Id. “That being said,

the lack of a social security number should not preclude payment/settlement. If Tidwell has

trouble getting his social security number, the payment could be made to his attorney and

the attorney could distribute the money to Tidwell.” Id. (emphasis added). “Thus, to the

undersigned this is not a material term of the settlement agreement, and it should not preclude

enforcement.” Id. This is exactly how this Court should handle this matter.

        Finally, Judge Williams stated that under Illinois law, the fact that the document,

including the release, memorializing the settlement agreement has not been signed does not

render the settlement void. Id. at p. 8, citing Kalman v. Bertacchi, 373 N.E.2d 550, 556 (Ill.

App. Ct. 1978). Thus, a meeting of the minds has occurred and the parties entered into an

enforceable settlement agreement. The Wexford Defendants respectfully request that the Court

allow the Wexford Defendants to issue a check to the Plaintiff’s counsel’s firm so that they may

distribute the funds to the plaintiff as they see fit.




                                                    7
   Case: 1:17-cv-00528 Document #: 263 Filed: 07/22/20 Page 8 of 9 PageID #:3253




Dated: July 22, 2020

Respectfully submitted,

Counsel for Plaintiff Greg Coleman          Counsel for IDOC Defendants

By: /s/ Stephen R. Brown                    By: /s/ Andrew O’Donnell

Debbie L. Berman                            Andrew O’Donnell
Stephen R. Brown                            Office of the Illinois Attorney General
Matthew T. Gordon                           100 West Randolph Street, 13th Floor
Regina M. Wood                              Chicago, Illinois 60601
Huiyi Chen                                  AODonnell@atg.state.il.us
Michael F. Linden
JENNER & BLOCK LLP
353 N. Clark St.
Chicago, Illinois 60654                     Counsel for Wexford Defendants
Telephone: 312 923-2764
Facsimile: 312 527-0484                     By: /s/ Brett R. Furmanski
dberman@jenner.com
stephenbrown@jenner.com                     Matthew Weller
mgordon@jenner.com                          Ronald E. Neroda
rwood@jenner.com                            Brett R. Furmanski
hchen@jenner.com                            CASSIDAY SCHADE LLP
mlinden@jenner.com                          222 West Adams Street, Suite 2900
                                            Chicago, IL 60606
                                            mweller@cassiday.com
                                            rneroda@cassiday.com
                                            bfurmanski@cassiday.com




                                        8
   Case: 1:17-cv-00528 Document #: 263 Filed: 07/22/20 Page 9 of 9 PageID #:3254




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this date a true copy of the foregoing was served

via ECF on counsel for Ghaliah Obaisi, Wexford Health Sources, Inc., Randy Pfister, Jermiagh

Daly, Nicholas Lamb, Kenneth Harris, Ricardo Tejeda, and Noel Acosta:

       Matthew Weller, mweller@cassiday.com

       Ronald Neroda, rneroda@cassiday.com

       Brett Furmanski, bfurmanski@cassiday.com

       Andrew O’Donnell, AODonnell@atg.state.il.us

                                                    Dated: July 22, 2020

                                                    By:     /s/ Stephen R. Brown
                                                           Stephen R. Brown
                                                           JENNER & BLOCK LLP
                                                           353 N. Clark St.
                                                           Chicago, Illinois 60654
                                                           Telephone: 312 840-7282
                                                           Facsimile: 312 527-0484
                                                           stephenbrown@jenner.com
